Citation Nr: 0301802	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from July 
1, 2000, to August 30, 2000, for adenocarcinoma of the 
prostate, status post radical perineal prostatectomy.

2. Entitlement to a rating in excess of 40 percent on or 
after August 30, 2000, for adenocarcinoma of the prostate, 
status post radical perineal prostatectomy with urinary 
incontinence.

3.  Entitlement to a rating in excess of zero percent for 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy, and awarded a rating of 100 percent effective 
from April 13, 1999, and 10 percent, effective from November 
1, 1999, and granted service connection for impotence and 
awarded a rating of zero percent, effective from April 13, 
1999.  During the pendency of the veteran's appeal, the RO 
awarded a rating of 100 percent for adenocarcinoma of the 
prostate, effective from November 1, 1999, to July 1, 2000, 
and a 10 percent rating for adenocarcinoma of the prostate 
from July 1, 2000.  In a January 2002 rating decision, the RO 
awarded a rating of 40 percent, effective from August 30, 
2000.  The award of the higher ratings does not abrogate the 
pending appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  Since the termination of the temporary 100 percent rating 
effective from July 1, 2000, the veteran's disability from 
adenocarcinoma of the prostate has been manifested by voiding 
dysfunction, including urinary frequency, and incontinence 
requiring wearing of absorbent material which required change 
three or four times - but not more than 4 times -- per day.

4.  The veteran's disability from impotence is manifested by 
sexual dysfunction without deformity of the penis.


CONCLUSIONS OF LAW
1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for a rating of 40 percent, and no higher, 
for adenocarcinoma of the prostate, status post radical 
proctectomy has been met from the termination of the 
temporary 100 percent rating on July 1, 2000.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115b, Codes 7527-7528 
(2002).  

3  The criteria for a rating in excess of zero percent for 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 4.10, 
4.115b, Diagnostic Code 7522 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Ratings of Adenocarcinoma of the Prostate and Impotence

The veteran contends that his service-connected disabilities 
from adenocarcinoma of the prostate and impotence warrant 
higher ratings than those assigned by the RO.  For the 
following reasons and bases, the Board concludes that the 
criteria for the 40 percent rating for residuals of 
adenocarcinoma of the prostate have been met from the 
termination of the temporary 100 percent rating on July 1, 
2000, but that the criteria for higher ratings are not met. 

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).

A.  Adenocarcinoma of the Prostate 

Service personnel records show that the veteran had service 
in Vietnam during the Vietnam Era.  In April 1999, he 
underwent surgery for radical perineal prostatectomy due to 
adenocarcinoma of the prostate.

The veteran was granted service connection for adenocarcinoma 
of the prostate, status post radical perineal prostatectomy, 
with urinary incontinence by a November 1999 rating decision.  
A 100 percent rating was awarded, effective from Apri1 13, 
1999 to November 1, 1999.  Effective on and after November 1, 
1999, a 10 percent rating was assigned.  However, documents 
submitted with the veteran's February 2000 Notice of 
Disagreement indicate that the veteran continued to have 
radiation therapy until December 28, 1999.  Based on such 
evidence, the RO extended the veteran's temporary 100 percent 
rating through June 30, 2000.  Effective July 1, 2000, a 10 
percent rating was assigned for the prostate disorder.  In a 
January 2002 rating decision, the RO awarded a rating of 40 
percent for adenocarcinoma of the prostate with urinary 
incontinence, effective from August 30, 2000.  The 40 percent 
rating has been in effect since that time.

The RO has utilized Diagnostic Code 7528 to evaluate the 
veteran's disability from adenocarcinoma of the prostate.  
Under that diagnostic code, malignant neoplasm of the 
genitourinary system is rated 100 percent.  However, 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the 100 percent 
rating shall continue until a mandatory VA examination at the 
expiration of six months.  If there has been no local 
reoccurrence or metastasis, the residuals are rated on the 
based of voiding dysfunction or renal dysfunction, whichever 
is predominant.

Under Diagnostic Code 7527, postoperative residuals of 
prostate gland injuries, infections, or hypertrophy are rated 
as voiding dysfunction or urinary tract infection, which ever 
is predominant.  

The report of a September 1999 VA general medical examination 
indicates that, since his prostate surgery earlier that year, 
the veteran had experienced urinary incontinence when 
sneezing, as well as after strenuous efforts, such as 
lifting.  The report also indicates that, because of this, 
the veteran wore "pampers all the time".  The report of the 
October 1999 genitourinary examination indicated that the 
veteran had occasional urinary incontinence, but did not 
specify the frequency of the incontinence.

During a VA examination in August 2000, the veteran reported 
that he wore absorbent material due to urinary incontinence.  
He also gave a history of impotence.  Addressing frequency of 
urination, the examiner reported that the veteran had night 
frequency of 5 times with hesitancy and dysuria.  The 
examiner affirmed that the veteran wore absorbent material 
which required changing two to three times during the day and 
once during the night.  There was no history of urinary tract 
infection.  There were no hospitalizations during the 
previous year.  The reported trauma to the prostate was 
radical prostatectomy.  On examination, the veteran had no 
abdominal masses or hernia.  His genitalia were normal.  
Rectal sphincter tone was normal.  The examiner also noted 
external hemorrhoids, an empty ampulla, and absence of the 
prostate.  The reported diagnoses included adenocarcinoma of 
the prostate, status post perineal prostatectomy, status post 
pelvic lymph node dissection by laparoscopy, status post 
radiation therapy, urinary incontinence, and impotence.

In this case, there is no indication of recurrence of cancer, 
or of the presence of renal dysfunction or urinary tract 
infection.  The predominant feature of the veteran's 
disability picture has been voiding dysfunction manifested by 
complaints of urinary frequency and incontinence requiring 
the wearing of absorbent materials.

Under 38 C.F.R. § 4,115a, urinary frequency with daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night is rated 10 percent.  A 20 
percent rating is assigned where the daytime voiding interval 
is between one and two hours, or; there is awakening to void 
three to four time per night.  A 40 percent rating is 
assigned where the daytime voiding interval is between is 
less than one hour, or; there is awakening to void five or 
more time per night.

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  The next higher 
evaluation of 40 percent requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  
38 C.F.R. § 4.115a.  Where there is continual urine leakage, 
urinary incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day, the rating is 60 percent.

The Board has reviewed the entire record.  Based on findings 
reported during the August 2000 VA examination and earlier, 
the Board finds that from the termination of the temporary 
100 percent rating on July 1, 2000 the veteran's post 
operative residuals of radical prostatectomy have been 
manifested by voiding dysfunction with urinary frequency and 
incontinence requiring the use of absorbent materials which 
required changing three or four times per day, but not more 
than four times per day.  Therefore, the Board concludes that 
the criteria for a rating of 40 percent, and no higher, were 
met from July 1, 2000.  There is no evidentiary basis for 
award of a rating in excess of 40 percent since July 1, 2002, 
as there is no indication that the veteran's voiding 
dysfunction was manifested by continual urine leakage, 
urinary incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  

The only possibly appropriate higher schedular rating would 
be the 60 percent rating assigned for voiding dysfunction 
manifested by continual urinary leakage or urinary 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  The evidence does not show that the veteran 
has continual urinary leakage.  His urinary incontinence 
apparently does require wearing absorbent materials, but, 
based on the history given by the veteran during the most 
recent VA examination, the absorbent materials need not be 
changed more than four times per day.

For the foregoing reasons and bases, the Board concludes that 
the criteria for a rating of 40 percent, but no higher, for 
adenocarcinoma of the prostate status post radical perineal 
prostatectomy were met on and after July 1, 2000.



B.  Impotence

The veteran was granted entitlement to service connection for 
impotence secondary to adenocarcinoma of the prostate by the 
RO's November 1999 rating decision.  The associated 
disability was rated zero percent.  The zero percent rating 
has remained in effect since April 13, 1999.  The veteran was 
also awarded special monthly compensation for loss of use of 
a creative organ from that date.  

The veteran's disability from impotence has been rated by the 
RO utilizing Diagnostic Code 7522.  That diagnostic code 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  The Board notes that the veteran has 
been awarded special monthly compensation for loss of use of 
a creative organ; the issue of special monthly compensation 
for this disability is not now before the Board.  Rather, the 
question before the Board is whether a compensable rating 
should be assigned for the impotence.

During the February 2000 VA examination, although the 
examiner noted that the veteran was impotent, it was also 
noted that the veteran had not had surgery affecting his 
penis or testicles.  The systemic diseases affecting his 
sexual function were described as neurologic and vascular.  
The veteran was reported to have total sexual dysfunction.  
Therapeutic measures had been ineffective.  On physical 
examination, the veteran's penis, scrotum, and testicles were 
normal.  The reported diagnosis was impotence.

A review of the entire record shows that the veteran has 
impotence secondary to his service-connected disability from 
adenocarcinoma of the prostate status post radical 
prostatectomy.  He has no loss or deformity of his penis.  
His genitalia are normal.  Therefore, the criteria for a 
compensable rating under Diagnostic Code 7522 have not been 
met.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

II.  Extraschedular and Other Considerations

The Board has considered the possibility of assignment a 
"staged" rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted, in pertinent part, that there is a 
distinction between an original rating and a claim for an 
increased rating and that this distinction may be important 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous.  
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  Concerning this difference, the Court 
stated that the distinction may be important in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO mistakenly treated the claim as one for an 
increased evaluation rather than as a disagreement with the 
original rating award, which is what it was.  Fenderson, 12 
Vet. App. at 132.  The Court then indicated that this 
distinction is not without importance in terms of VA 
adjudicative actions, and remanded the matter for the 
issuance of a SOC.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal in the July 2000 SOC not as a claim for 
an increased disability rating for the service-connected 
condition but rather as "Evaluation of" the service-
connected condition.  More importantly, the RO's July 2000 
SOC provided the appellant with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for the 
service-connected prostate condition and impotence.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability from residuals of 
adenocarcinoma of the prostate with urinary incontinence, as 
discussed above, does not approximate the criteria for the 
next higher evaluation, as it is not shown that his urinary 
frequency and incontinence requires changing of absorbent 
material more than four times per day or use of an appliance.  
Similarly, his disability picture from impotence does not 
more closely approximate the criteria for the next higher 
schedular rating under Diagnostic Code 7522, as there is no 
clinical finding of deformity of the penis.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  By his own 
report during the August 2000 VA examination, since the 
conclusion of his radiation therapy in December 1999, the 
veteran has not required frequent hospitalization or frequent 
treatment due to his adenocarcinoma of the prostate.  Nor has 
he required hospitalization or frequent treatment for his 
disability from impotence.  

The clinical records do not show that he has required either 
extensive treatment or hospitalization that would interfere 
with his ability to work for the periods in question.  While 
the symptoms associated with prostate cancer residuals 
including urinary incontinence and impotence could have an 
adverse affect on the veteran's vocational activities, the 
record does not show an exceptional disability picture that 
would preclude the use of normal rating criteria.  The 
veteran has not demonstrated marked impairment of his 
employment by reason of these disabilities.

III.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
rating decisions dated in November 1999, July 2000, and 
January 2002, the July 2000 statement of the case, the 
January 2002 supplemental statement of the case, and by a 
letter dated in October 2002.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by various documents in the 
claims folder, including the October 2002 letter.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, his 
testimony, and the statements filed by him.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
provided a VA genitourinary examination.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Entitlement to a rating of 40 percent during the period from 
July 1, 2000, to August 30, 2000 for adenocarcinoma of the 
prostate with urinary incontinence is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

The veteran is not entitled to a rating in excess of 40 
percent on or after July 1, 2000, for adenocarcinoma of the 
prostate with urinary incontinence.

The veteran is not entitled to a rating in excess of zero 
percent for impotence.



		
	MARY GALLAGHER
			Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

